UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6467



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DENNIS WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:89-cr-00104-CCB-6)


Submitted: June 22, 2006                         Decided: July 3, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Williams, Appellant Pro Se.  Stephen Matthew Schenning,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dennis   Williams   appeals   the   district   court’s   order

denying his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   United States v. Williams, No. 1:89-cr-00104-

CCB-6 (D. Md., Jan. 20, 2006).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED




                                - 2 -